Citation Nr: 0011792	
Decision Date: 05/04/00    Archive Date: 05/12/00

DOCKET NO.  95-40 336A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been received to reopen 
a prior claim for Department of Veterans Affairs (VA) 
benefits previously denied based on the character of the 
appellant's discharge.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The appellant served on active duty from April 1977 to March 
1980.

This matter came before the Board of Veterans' Appeals 
(Board) from an April 1994 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  A notice of disagreement was received in May 1994.  
A statement of the case was issued in December 1995.  A 
substantive appeal was received from the appellant in 
December 1995.  


FINDINGS OF FACT

1.  In connection with a claim for VA compensation benefits, 
an October 1981 administrative decision determined that the 
appellant's discharge was issued under dishonorable 
conditions and, thus, constituted a bar to the payment of VA 
benefits; the RO sent the veteran notice of the determination 
in November 1981.  No appeal was filed.

2.  The evidence associated with the claims file subsequent 
to the October 1981 determination is not, by itself or in 
connection with evidence previously assembled, so significant 
that it must be considered in order to fairly decide the 
merits of the claim.


CONCLUSIONS OF LAW

1.  The RO's unappealed October 1981 administrative decision, 
which determined that the appellant's discharge was issued 
under dishonorable conditions and thus, constituted a bar to 
the payment of VA benefits, is final. 38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (1999).

2.  The evidence received since October 1981 is not new and 
material; thus, the requirements to reopen the claim as to 
the character of the appellant's discharge from service have 
not been met. 38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable. 
38 U.S.C.A. § 101(2) (West 1991 & Supp. 1999).

If a former service member did not die in service, pension, 
compensation or dependency and indemnity compensation is not 
payable unless the period of service on which the claim is 
based was terminated by discharge or release under conditions 
other than dishonorable.  38 U.S.C.A. § 101(2) (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.12(a) (1999).

VA benefits, including health care benefits under Chapter 17 
of Title 38 U.S.C., are not payable where the former service 
member was discharged or released by reason of a discharge 
under other than honorable conditions issued as a result of 
an absence without official leave (AWOL) for a continuous 
period of at least 180 days unless it is found he or she was 
insane at the time of committing the offense.  This bar to 
benefit entitlement does not apply if there are compelling 
circumstances to warrant the prolonged unauthorized absence.  
38 U.S.C.A. § 5303 (West 1991); 38 C.F.R. § 3.12(c)(6), 3.360 
(1999).  Regulations further provide that a discharge or 
release for certain offenses - to include acceptance of an 
undesirable discharge to escape trial by general court 
martial - is considered to have been issued under 
dishonorable conditions. 38 C.F.R. § 3.12(d) (1999)

In connection with a claim for VA compensation benefits, in 
an October 1981 administrative decision, the RO determined 
that the appellant's discharge from service was under 
conditions that constituted a bar to the payment of VA 
benefits.  A review of the record reflects that the appellant 
accepted a discharge under other than honorable conditions in 
lieu of trial by court-martial as a result of going (AWOL) 
for a continuous period over 180 days.  That determination 
was based upon the veteran's service records, to include 
records associated with his discharge proceedings, 

The Board notes that in November 1981, a letter was sent to 
the appellant, informing him of this decision and his 
appellate rights.  This letter was sent to the appellant at 
his last known address of record and there is no indication 
that the letter was not received by the appellant (for 
instance, there is no indication that the letter was returned 
to the RO by the U.S. Postal Service as undeliverable).  
Among other things, the appellant is now claiming that he did 
not receive this decision.  However, the "presumption of 
regularity" supports the official acts of public officers 
(to include proper mailing of notification of decisions) and, 
in the absence of clear evidence to the contrary, courts 
presume that they have properly discharged their official 
duties.  Clear evidence to the contrary is required to rebut 
the presumption of regularity.  See Ashley v. Derwinski, 2 
Vet. App. 307 (1992), (quoting United States v. Chemical 
Foundation, 272 U.S. 1, 14-15 (1926)).  While the Ashley case 
dealt with regularity and procedures at the Board, in 
Mindenhall v. Brown, 7 Vet. App. 271 (1994), the Court 
applied the presumption of regularity to procedures at the RO 
level, such as in the instant case.  The Court specifically 
held that statements such as the ones of this veteran, 
standing alone, are not sufficient to rebut the presumption 
of regularity in RO operations.  The veteran also has not 
established that he was incarcerated at the time the 
notification of the decision was mailed, or that, even if so, 
such fact interfered with receipt of the RO's notification.

As the objective evidence of record does not support the 
appellant's claim that he never received notice of this 
decision, and as a timely appeal of this adverse action was 
not submitted, the Board concludes that this decision is 
final based on the evidence then of record.  However, the law 
and regulations (including case law) provide that if new and 
material evidence has been presented or secured with respect 
to a claim, which has been disallowed, the claim may be 
reopened and the former disposition reviewed.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a), 
20.302, 20.1103 (1999); see also D'Amico v. West, No. 99-7110 
(Fed. Cir., April 7, 2000).

"New and material" evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (1999); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998); see also Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  The Board is required to give consideration to all 
of the evidence received since the last disallowance of this 
claim or, in this case, since the administrative decision 
dated in October 1981.  See Evans, supra.  

In this case, evidence received since the October 1981 
decision consists of statements from the appellant, a 
statement received from his friend, and treatment records.  
In various statements received during the course of the 
appeal (to include the September 1994 notice of disagreement) 
the appellant indicated that he had been convicted of several 
felonies in the mid-1970s, and that prior to his enlistment 
he had been treated for alcoholism and substance abuse.  The 
appellant also noted that his problems in service mostly 
stemmed from alcoholism, which was aggravated in service, and 
that psychological problems contributed to his difficulties.  

In an October 1999 statement, the appellant's friend 
indicates that the appellant had a severe alcohol problem 
prior to enlisting in the military, and that he was surprised 
that the appellant was accepted into service.  Records from 
the Virginia Department of Corrections reflect that the 
appellant was charged with several offenses in 1975 and 1976 
as a juvenile, and that he received alcohol and drug abuse 
treatment in the late 1980s and early 1990s.  

The Board finds that while the above-discussed evidence may 
be new in the sense that it was not previously of record, it 
is not material.  The new evidence does not in any way refute 
the service records - records which were relied on in making 
the October 1981 determination - which indicate that the 
appellant went AWOL for over 180 days in 1979 and accepted a 
discharge under other than honorable conditions in lieu of 
trial by court-martial as a result of this absence.  This 
evidence also does not indicate that the appellant was at any 
time insane during service, to  include during his period of 
AWOL, nor does it present any compelling circumstances to 
warrant the appellant's prolonged period of AWOL.  See 
38 C.F.R. § 3.12 (1999).  

Specifically, while treatment records from the Virginia 
Department of Corrections indicate that the appellant has 
been (relatively) recently treated for alcohol and drug 
abuse, there are no objective medical records indicating that 
he was treated for substance abuse during service, or for any 
psychiatric disorders during service (the Board will not 
address whether any substance abuse in service constituted 
willful misconduct since such is not indicated).  Any 
contentions made by the appellant or his friend regarding the 
appellant's psychiatric condition (to include his sanity) in 
service are not sufficiently probative, alone, to medically 
establish insanity in service, as lay persons are not 
competent to offer medical opinions. See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Under these 
circumstances, unsupported lay statements, even if new, 
cannot serve as a predicate to reopen a previously disallowed 
claim.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

In sum, the Board finds that no evidence associated with the 
file subsequent to the October 1981 administrative decision 
is both new and material, in that the evidence does not 
indicate that the veteran did not go AWOL while in service 
and did not accept a discharge under other than honorable 
conditions in lieu of trial by court-martial, nor does it 
suggest that the appellant was insane at the time of the 
offenses committed in service.  As such, the criteria for 
reopening the previously disallowed claim have not been met, 
and the appeal must be denied.  

As a final point, the Board notes that, in addition to 
considering whether the appellant had submitted evidence that 
was new, and relevant and probative, in the December 1995 
statement of the case, the RO also referred to a third 
criterion (formerly considered by the Board in accordance 
with the Court's case law) that in order to reopen a claim, 
the new evidence, when viewed in the context of all the 
evidence, both new and old, must create a reasonable 
possibility of a change in outcome of the case on the merits.  
See Evans, 9 Vet. App. at 283, citing Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991).  However, the Federal Circuit, in 
Hodge, held that there was no such legal requirement.  See 
also Elkins v. West, 12 Vet. App. 209 (1999) (en banc).  

That notwithstanding, the Board finds that the RO's actions 
are not prejudicial to the appellant, since, for the reasons 
noted above (i.e., that no new and probative evidence has 
been submitted), the outcome is the same whether the claims 
are considered under the test utilized by the RO, or the 
correct "new and material" standard set forth in 38 C.F.R. 
§ 3.156(a) (1999).  Thus, to remand this case to the RO for 
consideration of the correct legal standard for reopening 
claims would be pointless and, in light of the above 
discussion, would not result in a determination favorable to 
the appellant.  See VAOPGCPREC 16-92 (O.G.C. Prec. 16-92), 57 
Fed. Reg. 49747 (1992).


ORDER

The appeal is denied.  



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

